Citation Nr: 0707609	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to October 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board concludes that the threshold requirement of minimum 
wartime service for the purposes of consideration for 
nonservice-connected pension benefits is shown.  However, 
further evidentiary development is warranted on whether 
nonservice-connected pension is warranted and on the issue of 
service connection for hepatitis C.  These matters are 
remanded to the RO, via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran served on active duty from August 1973 to October 
1978.


CONCLUSION OF LAW

The threshold requirement of a minimum 90 days of active 
service during a period of war, for the purposes of 
eligibility for nonservice-connected pension benefits, is 
met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-Connected Pension

To establish entitlement to nonservice-connected pension 
benefits, a claimant must show (1) that he served during a 
period of war for 90 days or more (or was discharged or 
released from service during a period of war for a service-
connected disability); (2) that he is permanently and totally 
disabled; and (3) that his income is below a certain 
standard.  38 U.S.C.A. § 1521; see also 38 U.S.C.A. § 1522.  
The term "period of war" is defined to include the Vietnam 
era.  38 U.S.C.A. § 101(11), (29) (West 2002); 38 C.F.R. § 
3.2(f).  Under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3, 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.

A veteran means a person who served in the active military, 
naval or air service.  38 C.F.R. § 3.1(d).  Active military, 
naval and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 C.F.R. 
§ 3.6(a).

The Board finds that the veteran does meet the threshold 
eligibility requirement for nonservice-connected pension 
benefits, based on active service for a minimum 90 days 
during a period of war.  His active duty period includes more 
than 90 days of service during the Vietnam era, which, in all 
cases, is that from August 5, 1964, and ending on May 7, 
1975, and, for veterans who served in the Republic of 
Vietnam, is from February 28, 1961, and ending on May 7, 
1975.       

At this juncture, the Board need not decide whether law and 
regulations concerning notice and evidentiary development 
requirements have been complied with on the issue of 
entitlement to nonservice-connected pension benefits.  That 
is so because the Board is taking action favorable to the 
veteran by deciding only the limited issue of threshold 
eligibility for such benefits based on requisite wartime 
service and remanding the matter for further evidentiary 
development, without deciding the merits of the claim.  Such 
action poses no material prejudice to him at this juncture.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The threshold wartime service requirement, for the purposes 
of consideration for nonservice-connected pension benefits, 
is met.  


REMAND

Service Connection - Hepatitis C

The veteran does not allege that any specific incident or 
injury during service is the cause of hepatitis.  Rather, 
during this appeal, he said only that his risk factors are 
drug use and high-risk sexual activity.  VA clinical records 
dated from the 1990s forward reflect long-term addiction to 
illegal drugs, and in particular, to cocaine, and multiple 
failed attempts at rehabilitation at numerous VA medical 
facilities.  Also, while the veteran filed a service 
connection claim specifically for hepatitis C, VA clinical 
records seem reflect diagnoses of both hepatitis C and 
hepatitis B.  Further, it is unclear, based on the record to 
date, on what laboratory findings the diagnosis of hepatitis 
C and/or hepatitis B was/were made.  And, based on recent VA 
clinical records, it is not apparent that the veteran's 
hepatitis is currently symptomatic or active.      

Further, the record reflects that the veteran was treated at 
numerous VA medical facilities over the years.  The claims 
file reflects records from several VA facilities, but it 
appears that the file might not reflect complete VA clinical 
records from all sources (that is, records from all 
locations).  Note that recent VA clinical records from 
Atlanta, Georgia, reflect prior treatment at medical 
facilities in Dublin, Georgia; Tampa, Florida; Bay Pines, 
Florida; South Texas; Houston, Texas; Central Arkansas; 
Augusta, Georgia; and "VA Heartland-West."  Also note that 
recent VA clinical records from Murfreesboro, Tennessee, 
reflect treatment in facilities located in Richmond, 
Virginia; Salisbury, North Carolina; and "Stapleton."  
Older VA clinical records from Topeka, Kansas, refer to 
treatment at the Kansas City VA medical facility.     

While this case is on remand status, complete copies of VA 
clinical records, regardless of source (location), should be 
obtained and associated with the claims file.  VA is deemed 
to be in constructive possession of VA clinical records even 
if they are not physically located in the claims file.  They 
must be associated with the claims file before the case is 
readjudicated.  Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992).  Securing VA medical records is part of the VA's duty 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The missing VA clinical records 
could include diagnostic or laboratory testing results that 
support the diagnosis of hepatitis as claimed (whether 
hepatitis C or hepatitis B).       

Nonservice-Connected Pension

As discussed above, the veteran had requisite active duty 
during a period of war for consideration for nonservice-
connected pension benefits.  The veteran apparently was 
released from prison in late 2003, and is not gainfully 
employed full time, although he did report in late 2003, 
apparently after release from prison (see Murfreesboro, 
Tennessee, VA clinical records) that he earned some money as 
a tour guide and from illegal activity.     

The Board recognizes that the RO denial of nonservice-
connected pension was based primarily on its determination 
that the veteran has been unemployed due to his 
incarceration; that hepatitis is due to willful misconduct; 
and that HIV-positive status and psychiatric problems are not 
shown to be severe enough to prevent the veteran from 
pursuing employment.  

However, recent VA clinical records reflect other medical 
problems, to include those that have been characterized as 
"ulcers" on the extremities; rashes; and hernia.    
Further, as discussed above, the record apparently is 
incomplete in terms of VA clinical records.  The Board cannot 
now conclude that any missing records would not contain 
information that might have bearing on the issue of whether 
the veteran is permanently and totally disabled due to 
nonservice-connected disabilities not the result of willful 
misconduct.  Therefore, the Board concludes that the most 
appropriate disposition of the pension claim is to defer 
adjudication of the merits of the claim pending further 
evidentiary development.  After ensuring that missing 
clinical records are obtained, a VA medical examination is 
warranted to determine whether the veteran is permanently and 
totally disabled due to disabilities that are not the result 
of willful misconduct.    

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the veteran that he may submit 
any information or evidence, lay or 
medical, not already of record and which 
he believes might be pertinent to his 
hepatitis or nonservice-connected pension 
claims.  If any such evidence or 
information exists, but he desires VA 
assistance to secure them, then he must 
identify the sources of such information 
or evidence.  If he does so, then assist 
him in further developing his claims 
consistent with the duty to assist.  Also 
provide the veteran notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Ensure that complete copies of all VA 
clinical records, regardless of location 
of the VA medical facility, are obtained 
and associated with the claims file.  

3.  After completing the above, schedule 
the veteran for a VA medical examination 
to determine what diagnosis or diagnoses 
is/are warranted, and to determine whether 
the veteran is permanently and totally 
disabled due to disabilities that are not 
the result of willful misconduct.        

4.  After completing the above, 
readjudicate both issues.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his accredited 
service representative an opportunity to 
respond to it.  Then, if in order, return 
the appeal to the Board.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


